Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

 	In response to the Communications dated October 8, 2020, claims 2-21 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed October 8, 2020 have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 9767897 [‘897]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: an integrated circuit having a structure that has a particular programming characteristic.

Present Application
Patent ‘897

1.  An integrated circuit comprising: a base layer comprising a plurality of active memory access circuits;  and a first memory layer formed above the base layer, the first memory layer comprising a cross-point memory array comprising a plurality of row conductors and a plurality of column conductors arranged substantially orthogonal to the plurality of row conductors, where each intersection between one of the plurality of row conductors and one of the 
plurality of column conductors forms a memory cell, wherein an inter-level interconnect structure electrically couples the plurality of row conductors and the plurality of column conductors to the plurality of active memory access circuits, the plurality of active memory circuits to apply an un-select voltage 
potential to unselected row conductors and column conductors during data operations. 
 
    2.  The integrated circuit of claim 1, wherein the memory cell comprises: an electrolytic insulator layer;  and a conductive metal oxide layer in contact with the electrolytic insulator layer and configured to be reversibly 
programmable between multiple resistance states via exchange of mobile ions with the electrolytic insulator layer, wherein the 

2.  The integrated circuit of claim 1, wherein the memory cell comprises: an electrolytic insulator layer;  and a conductive metal oxide layer in contact with the electrolytic insulator layer and configured to be reversibly programmable between multiple resistance states via exchange of mobile ions with the electrolytic insulator layer, wherein the electrolytic insulator layer and the conductive oxide layer are configured to store at least one bit of data as a plurality of conductivity profiles that are retained in an absence of electrical power.
4. (New) The integrated circuit of claim 2, wherein each of the plurality of memory layers are electrically isolated from adjacent layers by a dielectric material.
6.  The integrated circuit of claim 5, wherein each of the plurality of additional memory layers are electrically isolated from adjacent layers by a 
dielectric material.
5. (New) The integrated circuit of claim 2, wherein the base layer comprises a plurality of active memory access circuits.
See claim 1.
6. (New) The integrated circuit of claim 5, wherein the base layer comprises a bulk silicon semiconductor substrate upon which the plurality of active memory access circuits are formed, the 


operations on the first memory layer.


See claim 1.
8. (New) The integrated circuit of claim 7, wherein the active memory access circuits are configured to apply a select voltage potential to selected row conductors and column conductors of the cross-point memory array through the inter-level interconnect structure.

4.  The integrated circuit of claim 3, wherein the active memory access circuits to apply a select voltage potential to selected row conductors and 
column conductors of the cross-point memory array through the inter-level interconnect structure.
9. (New) The integrated circuit of claim 2, further comprising: an address unit coupled to the cross-point memory array, wherein the address unit is configured to receive an address, decode the address, and select a memory cell corresponding to the address from the cross-point memory array; and a sense unit coupled to the cross-point memory array, wherein the sense unit is configured to sense one or more currents flowing through the row conductors or column conductors, 


through the row conductors or column conductors, the one or more currents 
indicative of stored data in the memory cell.

13.  A system comprising: a processing device;  and a memory device coupled to the processing device, the memory device comprising: a base layer comprising a plurality of active memory access circuits;  and a first memory layer formed 
above the base layer, the first memory layer comprising a cross-point memory array comprising a plurality of row conductors and a plurality of column conductors arranged substantially orthogonal to the plurality of row 
conductors, where each intersection between one of the plurality of row conductors and one of the plurality of column conductors forms a memory cell, wherein an inter-level interconnect structure electrically couples the plurality of row conductors and the plurality of column conductors to the plurality of active memory access circuits, the plurality of active memory 
circuits to apply an un-select voltage potential to unselected row conductors and column conductors during data operations. 
 

11. (New) The memory device of claim 10, wherein the electrolytic insulator layer and the 

electrical power.


See claim 13.
13. (New) The memory device of claim 12, wherein the base layer comprises a bulk silicon semiconductor substrate upon which the plurality of active memory access circuits are formed, the active memory access circuits to perform data operations on the memory layer.

15.  The system of claim 13, wherein the base layer comprises a bulk silicon semiconductor substrate upon which the plurality of active memory access circuits are formed, the active memory access circuits to perform data 
operations on the first memory layer.
14. (New) The memory device of claim 12, further comprising: an inter-level interconnect structure configured to electrically couple the plurality of row conductors and the plurality of column conductors to the plurality of active memory access circuits.

See claim 13.


See claim 13.
16. (New) The memory device of claim 10, further comprising: an address unit coupled to the cross-point memory array, wherein the address unit is configured to receive an address, decode the address, and select a memory cell corresponding to the address from the cross-point memory array; and a sense unit coupled to the cross-point memory array, wherein the sense unit is configured to sense one or more currents flowing through the row conductors or column conductors, the one or more currents indicative of stored data in the memory cell.  

20.  The system of claim 13, further comprising: an address unit coupled to the cross-point memory array, the address unit to receive an address, decode the address, and select a memory cell corresponding to the address from the cross-point memory array;  and a sense unit coupled to the cross-point memory array, the sense unit to sense one or more currents flowing through the row conductors or column conductors, the one or more currents indicative of stored data in the memory cell.
17. (New) An multi-layer memory circuit comprising: a plurality of memory layers, each of the plurality of memory layers comprising a cross- point memory array comprising a plurality of row conductors and a plurality of column conductors arranged substantially orthogonal to the plurality of row conductors, where intersections between the plurality of row conductors and the plurality of 


above the base layer, the first memory layer comprising a cross-point memory array comprising a plurality of row conductors and a 
conductors, where each intersection between one of the plurality of row conductors and one of the plurality of column conductors forms a memory cell, wherein an inter-level interconnect structure electrically couples the plurality of row conductors and the plurality of column conductors to the plurality of active memory access circuits, the plurality of active memory 
circuits to apply an un-select voltage potential to unselected row conductors and column conductors during data operations.


14.  The system of claim 13, wherein the memory cell comprises: an electrolytic insulator layer;  and a conductive metal oxide layer in contact with the electrolytic insulator layer and configured to be reversibly programmable between multiple resistance states via exchange of mobile ions with the electrolytic insulator layer, wherein the electrolytic insulator layer and the conductive oxide layer are configured to store at least one bit of data as a plurality of conductivity profiles that are retained in an absence of 
electrical power.
19. (New) The multi-layer memory circuit of claim 17, wherein each of the plurality of memory layers 




19.  The system of claim 17, wherein each of the plurality of additional memory layers wherein memory cells in adjacent layers share at least one of the plurality of row conductors or the plurality of column conductors.
21. (New) The multi-layer memory circuit of claim 17, further comprising: an address unit coupled to the cross-point memory array, wherein the address unit is configured to receive an address, decode the address, and select a memory cell corresponding to the address from the cross-point memory array; and a sense unit coupled to the cross-point memory array, wherein the sense unit is configured to sense one or more currents flowing through the row conductors or column conductors, the one or more currents indicative of stored data in the memory cell.

20.  The system of claim 13, further comprising: an address unit coupled to the cross-point memory array, the address unit to receive an address, decode the address, and select a memory cell corresponding to the address from the cross-point memory array; and a sense unit coupled to the cross-point memory array, the sense unit to sense one or more currents flowing through the row conductors or column conductors, the one or more currents indicative of stored data in the memory cell.

As can be seen from the above table, claim 1 of the present application differ from claim 2 of patent ‘897, in that patent '897 recites "... the electrolytic insulator layer and the conductive oxide layer are configured to store at least one bit of data as a plurality of conductivity profiles that are retained in an absence of electrical power.:..."  However, since claim 2 of patent ‘897 covers the similar programming characteristic as of the present application, coverage of the recited claim has already been given.
.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rinerson et al. [US Patent Application # 20060171200].
With respect to claim 2, Rinerson et al. disclose an integrated circuit [figs. 1a, 1b and 5a-5c] comprising: a base layer [bottom level of fig. 5c and pars. 0038 and 0040]; and a plurality of memory layers formed above the base layer [see fig. 1b], each of the plurality of memory layers comprising a cross-point  memory array comprising a plurality of row conductors and a plurality of column conductors arranged substantially orthogonal to the plurality of row conductors, where intersections between the plurality of row conductors and the plurality of column conductors form a plurality of memory cells [figs. 1a and 1b], each of the plurality of memory cells comprising: an electrolytic insulator layer [500]; and a conductive metal oxide layer in contact with the electrolytic insulator layer [530] and configured to be reversibly programmable between multiple resistance states via exchange of mobile ions with the electrolytic insulator layer [pars. 0056-0063].
10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rinerson et al. [US Patent Application # 20060171200].
With respect to claim 10, Rinerson et al. disclose a memory device [figs. 1a, 1b and 5a-5c]  comprising: a base layer [bottom level of fig. 5c and pars. 0038 and 0040]; and a memory layers formed above the base layer [figs. 1a and b], the memory layer comprising a cross-point memory array comprising a plurality of row conductors and a plurality of column conductors arranged substantially orthogonal to the plurality of row conductors, where intersections between the plurality of row conductors and the plurality of column conductors form a plurality of memory cells [figs. 1a and b], each of the plurality of memory cells comprising: an electrolytic insulator layer [500]; and a conductive metal oxide layer [530] in contact with the electrolytic insulator layer and configured to be reversibly programmable between multiple resistance states via exchange of mobile ions with the electrolytic insulator layer [pars. 0056-0063].
Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rinerson et al. [US Patent Application # 20060171200].
With respect to claim 17, Rinerson et al. disclose an multi-layer memory circuit [figs. 1a, 1b and 5a-5c] comprising: a plurality of memory layers [figs. 1a and 1b], each of the plurality of memory layers comprising a cross- point memory array comprising a plurality of row conductors and a plurality of column conductors arranged substantially orthogonal to the plurality of row conductors, where intersections between the plurality of row conductors and the plurality of column conductors form a plurality of memory cells [figs. 1a and 1b], each of the plurality of memory cells comprising: an electrolytic insulator layer [500]; and a conductive metal oxide layer [530] in contact with the electrolytic insulator layer and configured to be reversibly programmable between multiple resistance states via exchange of mobile ions with the electrolytic insulator layer [pars. 0056-0063].

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 16, 2021